667 S.E.2d 460 (2008)
STATE of North Carolina
v.
Lewis Benjamin YOUNG.
No. 96P08.
Supreme Court of North Carolina.
August 26, 2008.
Paul F. Herzog, Fayetteville, for Young.
Karen Long, Assistant Attorney General, Ben David, District Attorney, for State of NC.

ORDER
Upon consideration of the conditional petition filed on the 17th day of March 2008 by State of NC in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Dismissed as Moot by order of the Court in conference, this the 26th day of August 2008."